Haskell, J.
This is a bill in equity, brought by the assignee of an insolvent debtor, to set aside a conveyance, by the insolvent to the defendant in fraud of the insolvent law.
*434A verdict was rendered below in favor of the plaintiff, and was followed by a decree thereon granting the relief prayed for. Exceptions to the admissibility of evidence, and to the rulings of the presiding justice to the jury were allowed below and are presented here. A motion filed below to set aside the verdict, as against both law and evidence, is also presented here for decision. The defendant also brings the cause up on appeal from the decree below.
The verdict below is advisory only. The court there might grant a decree following the verdict, or directly against it, as the equity of the cause might require. Metcalf v. Metcalf, 85 Maine, 473.
The soundness of verdicts in actions at law are first determined before judgment. Not so in equity, because some decree should, follow the trial, either upon the verdict or against it, and therefore when a cause in equity comes up on appeal, it comes up for final decision, unless the court shall otherwise order, — which is rarely the case, — and the regularity of procedure upon the trial to the jury becomes wholly immaterial. The cause in the appellate court is heard anew, and the admission or exclusion of evidence below is of no consequence, except so far as it shall be considered competent for consideration on appeal. The motion and exceptions, therefore, need not be considered here; for the vital question is whether there be sufficient legal evidence in the cause to sustain the decree below, which carries with it a presumption in its favor.
The insolvent and defendant were close friends and neighbors. The conveyance in question was dated November 7, 1892. More than a score of conveyances of various kinds from the insolvent were recorded during the months of October, November and December, 1892. Three thousand dollars were drawn from the bank by the insolvent December 23, 1892. Assets amounting to less than one hundred dollars came to the hands of the assignee on the following March. The defendant is shown to have been familiar with the business of the insolvent, and must have known that he was placing his property beyond the reach of *435bis creditors. Yea, more, tbe court below was justified in finding that defendant, in receiving the conveyances attacked in this cause, aided thereby in the fraud, and therefore should not hold under the same.

Appeal dismissed.


Decree below affirmed with additional costs.